Opinion by
Keller, J.,
The only difference between the present appeals and the case of the Borough of Lansdowne v. Public Service Commission, decided this day, is that the appellants are not boroughs, but townships of the first class. The Township Act of 1917, Act of July 14, 1917, P. L. 840, provides, (Ch. VII, Art. I, Sec. 381), that the corporate power of a township of the first class shall be vested in the board of township commissioners, and expressly gives the board of commissioners power to enter into contracts with any person or corporation to supply water for fire protection for a period not exceeding twenty years, or to erect, maintain and operate its own water works. Acting under this authority which was also committed to them by the prior Act of July 9, 1901, P. L. 627, the several boards of township commissioners entered into contracts with the water company similar to those referred to in the Lansdowne case. The power to provide for such fire protection having been expressly committed to the board of township commissioners and having been exercised by them, it was not beyond the power of the Public Service Commission to determine the fair and reasonable rates which the water company was entitled to receive for such service. Townships of the first class are in effect quasi municipal corporations, and contracts which they make for public service are subject to the scrutiny and approval of the Public Service Commission, the same as those of a borough or city. We have already pointed out in the Lansdowne case that it is not unreasonable that the amount paid for fire protection service should be based as nearly as possible on the cost of such service and that the same *220rule should apply in distributing the total cost of such service among the municipal divisions thus protected. The rate is not to be in proportion to the risk from fire, but to the cost of service, and the greater the mileage of supply mains used for fire protection in a municipal division, the greater is the cost.
For the reasons set forth in the Lansdowne decision, we are of opinion that the order of the commission, in so far as it fixed the rates to be paid for fire protection service by the present appellants, (townships of the first class), was not unconstitutional, unlawful, arbitrary and unreasonable, and the several appeals are therefore dismissed at the costs of the respective appellants.